                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )               Case No. 13-20134-01-CM
WEIQIANG ZHANG,                                  )                        19-2185-CM
                                                 )
                      Defendant.                 )
                                                 )

                                   MEMORANDUM AND ORDER

       This closed criminal case is before the court on defendant Weiqiang Zhang’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 295)

and defendant’s Motion for Leave to Amend with Request for Extension of Time (Doc. 296).

Defendant filed a § 2255 motion with no supporting memorandum of law, and only a brief statement of

his claims. At the same time, he asked for leave to amend his motion within 90 days to fully support

his claims.

       Because the court does not presently have a proposed amended motion to review, the court

cannot determine whether leave to amend should be granted. See D. Kan. R. 15.1 (outlining

requirements for motions to amend). The court cannot determine whether the claims in defendant’s

proposed amended motion would relate back to the original filing (and therefore be timely-filed habeas

claims) without comparing the proposed motion to the pending motion. The court therefore denies

defendant’s motion to amend without prejudice.

       The court will, however, delay ordering a response to the pending § 2255 motion (doc. 295)

and ruling on the motion until at least July 5, 2019. Defendant must file a proper motion for leave to

amend on or before that date for the court to consider defendant’s proposed amended motion.



                                                     -1-
       IT IS THEREFORE ORDERED that defendant’s Motion for Leave to Amend with Request

for Extension of Time (Doc. 296) is denied without prejudice. If defendant wants to amend his § 2255

motion, he should file another motion to amend with the proposed amended § 2255 motion attached on

or before July 5, 2019.

       IT IS FURTHER ORDERED that the court will set a response deadline for the government to

respond to defendant’s amended § 2255 motion (if filed) after such motion is filed. The government

does not need to respond to the § 2255 motion currently on file.

       Dated this 18th day of April, 2019, at Kansas City, Kansas.


                                                    s/ Carlos Murguia______________
                                                    CARLOS MURGUIA
                                                    United States District Judge




                                                  -2-
